947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Wesley M. SOUTHERN, Plaintiff-Appellant,v.Stephen KAISER;  Attorney General, State of Oklahoma,Defendants-Appellees.
No. 91-6036.
United States Court of Appeals, Tenth Circuit.
Oct. 15, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner Wesley M. Southern appeals the district court's denial of the petition for a writ of habeas corpus he filed pursuant to 28 U.S.C. § 2254.   Nearly all of petitioner's contentions on appeal are set out and disposed of in the memorandum opinion of the district court.   We are in agreement with the district court's disposition of each of these issues and affirm for substantially the reasons stated in its memorandum opinion of December 13, 1990.


3
Only one additional point needs to be mentioned.   In a supplemental brief petitioner argues that he was misinformed as to the minimum term he could receive under Oklahoma's second degree murder statute, 21 Okla.Stat.Ann. § 51.   He argues that the minimum term thereunder is ten years instead of the twenty he was told by the court when it took his guilty plea.   Defendant's contention is in error.   Under 21 Okla.Stat.Ann. § 51  B every person who previously has been convicted twice of felony offenses must be given a term of imprisonment of not less than twenty years.   Petitioner had four felony convictions, and even giving effect to petitioner's plea agreement dropping two former convictions from consideration, he was subject to the twenty year minimum term.


4
AFFIRMED.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3